September 4, 2001

SECOND AMENDMENT AGREEMENT

 

Solar Energy Limited (SLRE) entered into an Offer to Purchase dated July 11,
2001 with Hyaton Organics, Inc. (HYTN). A copy of this offer and an initial
Amendment is attached to and forms part of this Second Amendment.

It is hereby mutually agreed to further amend the Offer to Purchase as follows:

1. Price: Instead of 10,000,000 common shares of HYTN, the purchase price to be
modified as follows:

Purchase Price: 2,000,000 common shares of HYTN plus $8,000,000 of HYTN voting
preference shares to bear interest at 6%, interest accrued with a 3 year term.
Interest only paid quarterly from cash flow as generated by Sunspring. The
preference shares to be convertible to HYTN common shares at the Vendor's
option. The rate of conversion to be the average 10 day trading price of HYTN
shares calculated for the 10 days prior to written exercise of the option.
However, there is to be a minimum base of $2.00 / share with a maximum of $4.00
/ share.

The conversion can only be done 12 months or later after closing and can be done
in part or in total during the balance of the 3 year terms.

6. Miscellaneous General Conditions:

Clause 6 e) to be added as follows:

The closing documents to contain "clawback" arrangements for both SLRE and HYTN.
Should HYTN not provide working capital on a timely basis to Sunspring according
to a yet to be prepared 12 month budget and business plan, SLRE, by returning
the $8,000,000 preference shares to repossess the Sunspring shares.

On the other hand, if after completion of the 12 months of business under the
business plan, Sunspring's progress toward a commercialization of one of its
projects is not satisfactory, HYTN can elect to return to SLRE the Sunspring
shares in exchange for $8,000,000 preference shares. Suitable 60 days notice of
intent to "clawback" is required by either party along with provisions for
arbitration if the "clawback" is not mutually agreed to.

S I G N E D: A G R E E D:

SOLAR ENERGY LIMITED HYATON ORGANICS, INC.

/s/ signed /s/ signed